DETAILED ACTION
The amendment filed on 8/25/22 has been received and considered. By this amendment, claim 1 is amended and claim 2 is cancelled. Claims 1 and 3-20 are pending in the application. 

Specification
The examiner acknowledges the corrected English title.

Double Patenting
The double patenting rejection made in the previous Office Action still stands since the room temperature and/or air pressure of reference application 16/987,894 is still considered feedback data and the current application has not limited the claim to exclude room temperature and/or air pressure.

Claim Rejections - 35 USC § 101
The 101 rejection made in the previous Office Action is withdrawn in view of the current amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means for delivering acoustic stimuli” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the Specification offers examples of acoustic stimuli (music and relaxation instructions), there are not examples of the means used for delivering these acoustic stimuli.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. The applicant argues that Simon does not teach a targeted optimization of the stimulation pulse. The examiner considers that the claim does not specifically or explicitly disclose how the pulse is to be optimized and therefore, Simon’s correction of processing errors still reads on stimulation pulse optimization. Getting rid of errors would necessarily help the patient’s next treatment since the stimulation would be more accurate. Furthermore, Simon discloses an optimization carried out manually by the patient and also a configuration where the optimization is carried out automatically (see par. 73). As for control unit 330, Simon discloses that the signal is controlled “for generation of a signal suitable for amelioration of a patient’s condition” (see par. 86). 
The claim, as written, does not disclose any requirement for the user to input feelings or wishes by an input device. Simon’s keyboard, computer mouse, touchscreen, etc. all read on an input device by which the user is able to enter feedback (see par. 108). Nor does the claim disclose an optimization based on the entirety of the feedback data stored in the memory, a comprehensive analysis of all the data of all the users, or details on the optimization. As it stands currently, Simon reads on the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (PG Pub. 2015/0142082).
Regarding Claim 1, Simon discloses a device for performing a tVNS treatment having at least one electrode (see electrodes 340) for generating a stimulation pulse (see par. 85), wherein the device has at least one input device for inputting feedback data by device users (see par. 104 and 108); in that the device has a memory in which the feedback data are stored (see par. 170); and 
the device has a control or regulation unit (see control unit 310) that is suitable to set one or more parameters of the stimulation pulse delivered by the electrode in dependence on the feedback data or to propose the parameters of the stimulation pulse delivered by the electrode for selection by a device user (see par. 171-172),
wherein the parameter or parameters of the stimulation pulse delivered by the electrode represent its duration, strength, or frequency, or a combination of these parameters (see par. 24 and 109);
one or more parameters of the stimulation pulse delivered by the electrode are set in in dependence on the stored feedback data (see par. 170); and 
the device activates a targeted optimization of the one or more parameters of the stimulation pulse based on solely or inter alia the feedback data stored in the memory to improve a next treatment (see Fig. 6 and par. 128, 197).
Regarding Claims 3 and 13, Simon discloses wherein the feedback data stored in the memory are individual to the patient (see par. 41 and 63).
Regarding Claims 4 and 14, Simon discloses wherein the feedback data stored in the memory are not individual to the patient, but rather relate to all the device users or to a majority of device users (see normative databases; par. 148).
Regarding Claims 5 and 15-19, Simon discloses the memory is an integral component of the device or is arranged as an external device component (see inside control unit; par. 170).
Regarding Claims 6 and 20, Simon discloses a 2-point communication link from the input device to the memory is present (see par. 38, 50; Fig. 5-6).
Regarding Claim 7, Simon discloses a communication link is not only present from the input device to the memory, but there are rather furthermore one or more communication links to external third parties, in particular physicians or psychologists, and/or to other device users (see links 335 and 336; par. 124 and Fig. 6).
Regarding Claim 8, Simon discloses the device has means for delivering acoustic stimuli to the device user (see ambient sound; par. 74).
Regarding Claim 9, Simon discloses the means have a communication link to the memory and the acoustic stimuli are stored in the memory, with the control or regulation unit being suitable to also set the one or more parameters of the stimulation pulse delivered by the electrode in dependence on the acoustic stimulus or stimuli or to propose these parameters for a selection by the device user (see par. 74 and 168).
Regarding Claim 10, Simon discloses the device is portable and preferably has the size of a smartphone (see par. 115 and Fig. 7).
Regarding Claim 11, Simon discloses the input device is or comprises a touchscreen (see par. 50).
Regarding Claim 12, Simon discloses the device has one or more sensors by means of which one or more patient parameters and/or external parameters can be detected (see par. 24); and in that the control or regulation unit is configured also to set one or more parameters of the stimulation pulse delivered by the electrode in dependence on the patient parameters and/or on the external parameters or to propose the parameters of the stimulation pulse delivered by the electrode for a selection by the device user (see par. 23 and 41).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                      /N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792